Citation Nr: 1446495	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 2008, for the grant of service connection for tinnitus, to include consideration of whether there was clear and unmistakable error in a January 2006 rating decision that denied service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for migraine headaches.  

3.  Entitlement to service connection for tender and painful scars on the right upper extremity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 2001 to May 2005.  

By rating action in January 2006, the RO denied service connection for tinnitus.  The Veteran disagreed with this decision and was provided with a statement of the case (SOC) in August 2006, but did not perfect an appeal.  Thus, the January 2006 rating decision became final in January 2007.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 RO decision that denied service connection for a right upper extremity disability, a June 2010 decision that found that there was no CUE in the January 2006 rating decision that denied service connection for tinnitus, and an October 2011 rating decision concerning the claim for an increased rating for migraine headaches.  A videoconference hearing before the undersigned was held in January 2013.  


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from the January 2006 rating decision that denied service connection for tinnitus, and that rating decision is final.  

2.  The statutory provisions extant at the time of the January 2006 rating decision were not correctly applied, and the outcome would have been manifestly different but for the legal error.

3.  The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring about once a week; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability has not demonstrated.  

4.  The preponderance of the evidence shows that the Veteran's painful and tender scars of the right upper extremity were due to a motor vehicle accident in service.  


CONCLUSIONS OF LAW

1.  The denial of service connection for tinnitus in a January 2006 rating decision is clearly and unmistakably erroneous; the proper effective date for the award of service connection for tinnitus is June 1, 2005.  38 U.S.C.A. §§ 5109A, 5110(a) (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2014).

2.  The criteria for an increased evaluation to 30 percent, and no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  

3.  A right upper extremity disability, manifested by tender and painful scars was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

However, it should be noted that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2008 (right upper extremity disability) and March 2011 (migraine headaches).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

In light of the favorable decision in this case, the Board finds that any VA deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

CUE

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In this case, the Veteran contends that her tinnitus began in service and believes that it was due to her combat experiences while serving in Iraq.  The Veteran testified that she was exposed to acoustic trauma from exploding mortar rounds and small arms fire on numerous occasions while in Iraq, and was involved in a two and a half hour firefight after her convoy was attacked by enemy forces.  She testified that the latter event was documented in her service records and that her claims file also included a copy of her citation for bravery in the face of combat action.  Thus, there was ample evidence in the record that showed she was exposed to acoustic trauma during combat action.  

The representative noted that the RO denied service connection for tinnitus in January 2006, on the basis that the Veteran was not service-connected for hearing loss, that there was no evidence of any complaints of tinnitus in her service treatment records (STRs), and that tinnitus must accompany a compensable level of hearing loss in order to exist.  The representative argued, however, that VA regulations do not require a compensable level of hearing loss before service connection can be established for tinnitus.  Moreover, the RO did not consider the Veteran's statements that her tinnitus was present in service under 38 U.S.C.A. § 1154(b).  As the evidentiary record clearly showed the Veteran engaged in combat with the enemy, her statements should have been accepted as sufficient proof of service connection, notwithstanding the fact that there was no official record of such incurrence in service.  Therefore, the RO should have resolved reasonable doubt in the Veteran's favor under the provisions of 38 U.S.C.A. § 1154(b).  Thus, the January 2006 rating decision was clearly and unmistakably erroneous because the RO did not apply the appropriate statutory provisions based on the record and law that existed at the time.  

In this case, the Board finds that the RO's failure to accept the Veteran's statement that her tinnitus was present in service as sufficient proof of service incurrence under § 1154(b) was CUE.  Furthermore, the Board notes that there is nothing in the VA statutory or regulatory provisions that require a compensable level of hearing loss as a predicate to granting service connection for tinnitus.  Given the facts in this case, the Board finds that there was CUE in the January 2006 rating decision that denied service connection for tinnitus, and that the effective date for the subsequent grant of service connection for tinnitus by the RO in May 2009, is to be established based on the date of her original claim in June 2005.  38 C.F.R. § 3.105(a).  Accordingly, the proper effective date for the award of service connection for tinnitus is June 1, 2005.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Right Upper Extremity Disability

The Veteran contends that she has a disability of the right upper extremity from a motor vehicle accident (MVA) that occurred shortly before she was discharged from service.  The Veteran testified that she was the front seat passenger when the vehicle rolled over two and a half times, and that she sustained injuries to the right upper extremity from shattered glass.  She testified that not all the glass could be extracted and was told that the small pieces of glass would slowly come to the surface of her skin and be expelled overtime.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In May 2009, the RO denied the Veteran's claim for tender and painful scars of the right upper extremity on the basis that while there was evidence of record that showed she was involved in a MVA in May 2005, shortly before she was discharged from service, private treatment records showed that she complained of pain and abrasions on her left arm, but did not show any injury to her right upper extremity.  

Regarding the private medical records, the Board notes that while the initial emergency room triage report indicated that the Veteran complained of left arm pain with abrasions, the subsequent treatment records indicated that the abrasions were to the Veteran's right upper extremity.  The copies of the private medical records are certainly of poor quality and much of the handwritten reports are illegible.  However, the actual treatment records noted abrasions to the Veteran's "(r)" arm, forearm and elbow, and included a silhouette of a body with identifying marks along the entire right upper extremity.  The report also indicated that the Veteran was the front seat passenger in a small vehicle traveling at 45 mph at the time of the accident.  

When examined by VA in November 2008, the examiner reported that the Veteran had multiple small 1-cm scars from the post trapezius area to her right elbow.  The examiner was not asked to provide a medical opinion regarding the nature or etiology of the identified scars.  

In this case, while the private medical records initially indicated that the Veteran's injuries in the May 2005 MVA were to her left arm, it is evident from the treatment records that she suffered multiple abrasions to her right upper extremity.  The Board finds that the Veteran's testimony regarding the circumstances of the accident was consistent with the information in the private medical records.  Furthermore, the objective findings on the November 2008 VA examination tend to confirm her description of the injuries sustained in the accident.  Thus, the Board finds that the Veteran is a reliable historian and that the preponderance of the evidence supports a favorable disposition of her appeal.  Accordingly, service connection for tender and painful scars on the right upper extremity is granted.  

Migraine Headaches

The Veteran's headache disorder is rated under Diagnostic Code (DC) 8100.  Under that diagnostic code, migraines with infrequent attacks warrant a 0 percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

At the hearing in January 2013, the Veteran testified that she has migraine headaches about three times a week, and that she gets so worn out from them that she has to lay down to rest about once a week.  She said that she works full-time and doesn't have the luxury to take time off very often because she has two small children, and that taking care of and providing for her family takes priority.  (T p. 9).  She takes a pain medication for her headaches, but generally continues to work through them and estimated that she misses work about two days a month.  (T p 12).  

VA medical records from 2009 to 2013, showed that the Veteran reported that she has severe headaches and takes Tylenol as needed, but that she was not keen on taking any kind of strong medication.  The outpatient records did not show any specific treatment, confirm the frequency of her headaches or demonstrate that she required isolated rest to treat her headaches.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Veteran's description of migraine headaches that require her to lay down once or twice a month is credible and consistent with the criteria for a 30 percent evaluation under DC 8100.  However, at no time during the pendency of this appeal does the Board find that the Veteran's migraine headaches have been of such severity that they fall within the criteria for assignment of a 50 percent evaluation.  That is, while the Veteran reported severe headaches several times a month, there is no indication that these headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by that regulation.  

Given that the criteria for a 30 percent rating involves characteristic prostrating attacks once per month, the Board interprets "very frequent" as meaning greater than once per month.  Here, the Veteran experiences approximately two attacks a month - such frequency cannot be characterized as "very frequent".  

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's description of her migraine headaches more closely approximates the criteria for a 30 percent evaluation, and no higher, from the date of her claim for increase.  38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8100; 38 U.S.C.A. § 5107(b); see also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluation in this case is not inadequate.  An evaluation in excess of the rating assigned is provided for certain manifestations of the service-connected migraine headaches, but the evidence reflects that those manifestations are not present in this case.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's migraine headaches for the relevant period.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is employed full-time and has not alleged that her headache disorder renders her unemployable or causes her to miss more than one or two days of work a month.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

The denial of service connection for tinnitus in a January 2006 rating decision was the product of clear and unmistakable error, and an effective date for the award of service connection of June 1, 2005, is granted.

Service connection for tender and painful scars of the right upper extremity is granted.  

An increased evaluation to 30 percent, and no higher, for migraine headaches is granted, subject to VA regulations concerning the payment of monetary benefits.  




______________________________________________
DEBORAH W.SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


